Name: Commission Regulation (EC) No 529/2002 of 22 March 2002 determining the extent to which applications lodged in March 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2002 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0529Commission Regulation (EC) No 529/2002 of 22 March 2002 determining the extent to which applications lodged in March 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2002 can be accepted Official Journal L 080 , 23/03/2002 P. 0014 - 0015Commission Regulation (EC) No 529/2002of 22 March 2002determining the extent to which applications lodged in March 2002 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April to 30 June 2002 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 5(5) thereof,Whereas:The applications for import licences lodged for the second quarter of 2002 are for quantities less than the quantities available and can therefore be met in full,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2002 submitted pursuant to Regulation (EC) No 1486/95 shall be met as referred to in the Annex.Article 2This Regulation shall enter into force on 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 29.6.1995, p. 58.(2) OJ L 140, 24.5.2001, p. 13.ANNEX>TABLE>